Exhibit 10.17

SYKES ENTERPRISES, INCORPORATED

2011 EQUITY INCENTIVE PLAN

Section 1. PURPOSE AND DEFINITIONS

(a) Purpose. This Plan, known as the “Sykes Enterprises, Incorporated 2011
Equity Incentive Plan”, is intended to provide incentives to certain employees
of and certain non-employees who provide services to Sykes Enterprises,
Incorporated and its subsidiaries, in order to encourage them to remain in the
employ of or to faithfully provide services to the Company and its subsidiaries
and to increase their interest in the Company’s success. It is intended that
this purpose be effected through awards or grants of stock options, stock
appreciation rights, and various other rights with respect to shares of the
Company’s common stock, as provided herein, to such eligible persons.

(b) Definitions. The following terms shall have the following respective
meanings unless the context requires otherwise:

(1) The term “Administrator” shall mean the Compensation and Human Resource
Development Committee of the Board or such other committee, individual or
individuals appointed or delegated authority pursuant to Section 2 to administer
the Plan.

(2) The term “Affiliate” or “Affiliates” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

(3) The term “Beneficial Owner” shall mean beneficial owner as defined in
Rule 13d-3 under the Exchange Act.

(4) The term “Board” shall mean the Board of Directors of Sykes Enterprises,
Incorporated.

(5) The term “Change in Control” shall mean (i) the reorganization, merger,
share exchange or consolidation of the Company with one or more other
corporations or other entities as a result of which the holders of the Stock as
a group would receive less than fifty percent (50%) of the voting power of the
capital stock or other interests of the surviving or resulting corporation or
entity; (ii) the consummation of a plan of liquidation or the dissolution of the
Company; (iii) the sale or transfer (other than as a security for obligations of
the Company or any Subsidiary) of substantially all of the assets of the
Company, other than a sale or transfer to an entity at least seventy-five
percent (75%) of the combined voting power of the voting securities of which are
owned by persons in substantially the same proportions as their ownership of the
Company immediately prior to such sale; or (iv) the acquisition of more than
fifty percent (50%) of the outstanding Stock by any person within the meaning of
Rule 13(d)(3) under the Exchange Act, if such acquisition is not preceded by a
prior expression of approval by the Board, provided that the term “person” shall
not include (A) the Company or any of its Subsidiaries, (B) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
Subsidiary, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) a corporation owned directly or indirectly
by the shareholders of the Company in substantially the same proportions as
their ownership of stock in the Company.

(6) The term “Code” shall mean the Internal Revenue Code of 1986, or any
successor thereto, as the same may be amended and in effect from time to time.

(7) The term “Company” shall mean Sykes Enterprises, Incorporated.

(8) The term “Compensation Committee” shall mean the Compensation and Human
Resource Development Committee of the Board of Directors, or its successor
committee.

(9) The term “Employee” shall mean a person who is employed by the Company or
any Subsidiary, including an officer or director of the Company or any
Subsidiary who is also an employee of the Company or any Subsidiary.



--------------------------------------------------------------------------------

(10) The term “Exchange Act” shall mean the Securities Exchange Act of 1934, or
any successor thereto, as the same may be amended and in effect from time to
time.

(11) The term “Fair Market Value” shall mean, with respect to a share of Stock
as of any given date, (a) if the Stock is readily tradable on an established
securities market within the meaning of section 409A of the Code, the closing
price of a share of Stock as reported by the securities market on the day
preceding such date, or, if such date is not a trading day, the closing price of
a share of Stock as reported by the securities market on the last trading day
preceding such date on which a sale was reported (if there is more than one
established securities market on which the Stock is traded, the Administrator
shall determine the appropriate market for purposes of determining Fair Market
Value), or (b) if the Stock is not readily tradable on an established securities
market within the meaning of section 409A of the Code, the Administrator shall
determine the Fair Market Value of a share of Stock in a manner consistent with
the requirements of section 409A of the Code and all other applicable rules and
regulations.

(12) The term “Incentive Stock Option” means an option granted under this Plan
and which is an incentive stock option within the meaning of section 422 of the
Code, or the corresponding provision of any subsequently enacted tax statute.

(13) The term “Option” or “Options” shall mean the option to purchase Stock in
accordance with Section 4 on such terms and conditions as may be prescribed by
the Administrator, whether or not such option is an Incentive Stock Option.

(14) The term “Other Stock-Based Awards” shall mean awards of Stock or other
rights made in accordance with Section 5 on such terms and conditions as may be
prescribed by the Administrator.

(15) The term “Participant” shall mean an Employee or non-employee who has been
designated for participation in the Plan.

(16) “Performance Goals” shall mean the achievement of performance objectives
established by the Compensation Committee pursuant to this Plan for Employees
who have received grants with performance-vesting. One or more of the following
business criteria for the Company, on a consolidated basis, and/or specified
subsidiaries or business units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used exclusively
by the Compensation Committee in establishing performance objectives:
(1) earnings (net of or including dividends); (2) EBIT or EBITDA; (3) gross or
net revenue or changes in annual revenues; (4) cash flow(s) (including operating
or net cash flow(s)); (5) financial return ratios; (6) total shareholder return,
shareholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation; (7) earnings growth or EPS growth; (8) return measures, including
return or net return on assets, net assets, equity, capital or gross sales;
(9) adjusted pre-tax margin; (10) pre-tax profits; (11) operating margins,
operating profits; and/or operating expenses; (12) dividends; (13) net income or
net operating income or adjusted income from operations; (14) growth in
operating earnings or growth in EPS; (15) value of assets; (16) market share or
market penetration with respect to specific designated products or product
groups and/or specific geographic areas; (17) aggregate product price and other
product measures; (18) expense or cost levels; (19) reduction of losses, loss
ratios or expense ratios; (20) reduction in fixed costs; (21) operating cost
management; (22) cost of capital; (23) debt reduction; (24) productivity
improvements; (25) average inventory turnover; (26) satisfaction of specified
business expansion goals or goals relating to acquisitions or divestitures;
(27) advertising efficiency; (28) customer satisfaction based on specified
objective goals or a Company-sponsored customer survey; (29) employee diversity
goals or employee turnover; (30) specified objective social goals; (31) safety
record; (32) management of employment practices and employee benefits;
(33) supervision of litigation and information technology; and (34) goals
relating to acquisitions or divestitures of subsidiaries or joint ventures. One
or more of the foregoing business criteria described in subparagraphs
(1) through (34) shall be exclusively used in establishing performance
objectives for grants to executive officers that are intended to qualify as
“performance-based compensation” under Code Section 162(m).

(17) The term “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (A) the Company or any of its subsidiaries,
(B) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (C) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

2



--------------------------------------------------------------------------------

(18) The term “Plan” shall mean the Sykes Enterprises, Incorporated 2011 Equity
Incentive Plan, as the same may be amended and in effect from time to time.

(19) The term “Plan Awards” or “Awards” shall mean awards or grants of stock
Options and various other rights with respect to shares of Stock.

(20) The term “Stock Appreciation Right” shall mean the right to receive,
without payment to the Company, an amount of cash or Stock as determined in
accordance with Section 4, based on the amount by which the Fair Market Value of
a share of Stock on the relevant valuation date exceeds the grant price.

(21) The term “Stock” shall mean shares of the Company’s common stock, par value
$.01 per share.

(22) The term “Subsidiary” shall mean any “subsidiary corporation” within the
meaning of Section 424(f) of the Code.

(23) The term “Ten Percent Stockholder” shall mean an individual who owns stock
possessing more than ten percent (10%) of the combined voting power of all
classes of stock of the Company or of its parent or subsidiary corporations
within the meaning of Code section 422.

Section 2. ADMINISTRATION

The Plan shall be administered by the Compensation and Human Resource
Development Committee of the Board, or by any other committee appointed by the
Board that shall consist of not fewer than two members of the Board, each of
whom shall qualify (at the time of appointment to the committee and during all
periods of service on the committee) in all respects as a “non-employee
director” as defined in Rule 16b-3 under the Exchange Act and as an outside
director as defined in Section 162(m) of the Code and Treasury
Regulation Section 1.162-27(e)(3) or any other regulations under Code
Section 162(m). The Administrator shall administer the Plan and perform such
other functions as are assigned to it under the Plan. The Administrator is
authorized, subject to the provisions of the Plan, from time to time, to
establish such rules and regulations as it may deem appropriate for the proper
administration of the Plan, and to make such determinations under, and such
interpretations of, and to take such steps in connection with, the Plan and the
Plan Awards as it may deem necessary or advisable, in each case in its sole
discretion. The Administrator’s decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
they are similarly situated. Any authority granted to the Administrator may also
be exercised by the Board. To the extent that any permitted action taken by the
Board conflicts with any action taken by the Administrator, the Board action
shall control. To the extent permitted by applicable law, the Administrator may
delegate any or all of its powers or duties under the Plan, including, but not
limited to, its authority to make awards under the Plan to grant waivers
pursuant to Section 7, to such person or persons as it shall appoint, pursuant
to such conditions or limitations as the Administrator may establish; provided,
however, that the Administrator shall not delegate its authority to amend or
modify the Plan pursuant to the provisions of Section 13(b). To the extent of
any such delegation, the term “Administrator” when used herein shall mean and
include any such delegate.

Section 3. STOCK AVAILABLE FOR PLAN AWARDS

(a) Stock Subject to Plan. The Stock to be subject to or related to Plan Awards
may be either authorized and unissued shares or shares held in the treasury of
the Company. The maximum number of shares of Stock with respect to which Plan
Awards may be granted under the Plan, subject to adjustment in accordance with
the provisions of Section 10, shall be 4,000,000.

(b) Computation of Stock Available for Plan Awards. For the purpose of computing
the total number of shares of Stock remaining available for Plan Awards under
this Plan at any time while the Plan is in effect, the total number of shares
determined to be available pursuant to subsections (a) and (c) of this Section 3
shall be determined by the Administrator pursuant to the following rules:

(1) While an Award is outstanding, it shall be counted against the authorized
pool of shares reserved for issuance under the Plan, regardless of its vested
status.

 

3



--------------------------------------------------------------------------------

(2) The grant of an Option or Other Stock-Based Awards shall reduce the shares
available for grant under the Plan by the number of shares subject to such
Award.

(3) The grant of a Tandem SAR (as defined in Section 4) shall not further reduce
the number of shares available for grant in excess of the number of shares
subject to the related Option (i.e., there is no double counting of Options and
their related Tandem SARs).

(4) The grant of an SAR independent of an Option shall reduce the number of
shares available for grant by the number of SARs granted.

(5) The Committee shall in each case determine the appropriate number of shares
to deduct from the authorized pool in connection with the grant of any Other
Stock-Based Awards.

(6) To the extent that an Award is settled in cash rather than in shares, the
shares reserved for such Award shall not be deducted from the authorized Share
pool.

(7) To the extent shares are withheld from any Award by the Company to pay taxes
applicable to any Award, such shares shall be deducted from the authorized Share
pool.

(8) Shares tendered by a participant to pay the exercise price of any Option or
to satisfy tax-withholding obligations relating to any Award shall not be added
to the authorized share pool.

(c) Terminated, Expired or Forfeited Plan Awards. The shares involved in the
unexercised or undistributed portion of any terminated, expired or forfeited
Plan Award shall be made available for further Plan Awards.

(d) Limit on Individual Awards. Except as otherwise determined by the
Administrator as permitted by the last sentence of this Subsection 3(d), no
Participant shall, in any calendar year, be granted any Options, SARs, or Other
Stock-Based Awards pursuant to which such Participant may acquire more than
200,000 shares of Stock or SARs in the aggregate, subject to adjustment as
provided in Section 10 of this Plan. The Administrator may, in its discretion,
grant Options, SARs or Other Stock-Based Awards pursuant to which a Participant
may acquire more than 200,000 shares of Stock or SARs, but, in such event, the
shares of Stock or SARs acquired in excess of 200,000 shall not meet the
exception for “performance-based compensation” under section 162(m)(4)(C) of the
Code.

Section 4. OPTIONS AND STOCK APPRECIATION RIGHTS

(a) Grant of Options.

(1) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Options to such Employees and non-employees as the
Administrator may select, subject to the provisions of this Section 4 and
Section 3. Subject to any limitations set forth in the Plan, the Administrator
shall have complete discretion in determining: (a) the eligible individuals to
be granted an Option; (b) the number of shares of Stock to be subject to the
Option; (c) whether the Option is to be an Incentive Stock Option or a
nonqualified stock option; provided that, Incentive Stock Options may be granted
only to Employees of the Company or a Subsidiary; and (d) any other terms and
conditions of the Option as determined by the Administrator in its sole
discretion.

(2) Unless otherwise determined by the Administrator, Incentive Stock Options:
(a) will be exercisable at a purchase price per share of not less than One
Hundred percent (100%) (or, in the case of a Ten Percent Stockholder, one
hundred and ten percent (110%)) of the Fair Market Value of the Stock on the
date of grant; (b) will be exercisable over not more than ten (10) years (or, in
the case of a Ten Percent Stockholder, five (5) years) after the date of grant;
(c) will terminate not later than three (3) months after the Participant’s
termination of employment for any reason other than disability or death;
(d) will terminate not later than twelve (12) months after the Participant’s
termination of employment as a result of a disability (within the meaning of
Code section 424); and (e) will comply in all other respects with the provisions
of Code section 422.

 

4



--------------------------------------------------------------------------------

(3) Nonqualified stock options will be exercisable at purchase price per
share              of not less than one hundred percent (100%) of the Fair
Market Value of the Stock on the date of grant. The number of shares of Stock
covered by the nonqualified stock option shall be fixed by the Administrator on
the date of grant. Nonqualified stock options will be exercisable during such
periods or on such date as determined by the Administrator and shall terminate
at such time as the Administrator shall determine. Nonqualified stock options
shall be subject to such other terms and conditions as are determined by the
Administrator.

(4) Each award agreement evidencing an Incentive Stock Option shall provide
that, to the extent that the aggregate Fair Market Value of Stock (as determined
on the date of the option grant) that may be purchased by a Participant for the
first time during any calendar year pursuant Incentive Stock Options granted
under the Plan or any other plan of the Company or its Subsidiaries exceeds
$100,000, then such option as to the excess shall be treated as a nonqualified
stock option. This limitation shall be applied by taking stock options into
account in the order in which they were granted.

(b) Grant of Stock Appreciation Rights.

(1) The Administrator, at any time and from time to time while the Plan is in
effect, may grant Stock Appreciation Rights to such Employees and non-employees
as it may select, subject to the provisions of this Section 4 and Section 3.
Each Stock Appreciation Right may relate to all or a portion of a specific
Option granted under the Plan and may be granted concurrently with the Option to
which it relates or at any time prior to the exercise, termination or expiration
of such Option (a “Tandem SAR”), or may be granted independently of any Option,
as determined by the Administrator. If the Stock Appreciation Right is granted
independently of an Option, the grant price of such right shall be the Fair
Market Value of Stock on the date of grant of such Stock Appreciation Right;
provided, however, that the Administrator may, in its discretion, fix a grant
price in excess of the Fair Market Value of Stock on such grant date. The grant
price of a Tandem SAR shall be equal to the exercise price of the related
Option. The number of shares of Stock covered by the Stock Appreciation Right
shall be fixed by the Administrator on or before the date of grant.

(2) Upon exercise of a Stock Appreciation Right, the Participant shall be
entitled to receive, without payment to the Company, either (A) that number of
shares of Stock determined by dividing (i) the total number of shares of Stock
subject to the Stock Appreciation Right being exercised by the Participant,
multiplied by the amount by which the Fair Market Value of a share of Stock on
the day the right is exercised exceeds the grant price (such amount being
hereinafter referred to as the “Spread”), by (ii) the Fair Market Value of a
share of Stock on the exercise date; or (B) cash in an amount determined by
multiplying (i) the total number of shares of Stock subject to the Stock
Appreciation Right being exercised by the Participant, by (ii) the amount of the
Spread; or (C) a combination of shares of Stock and cash, in amounts determined
as set forth in clauses (A) and (B) above, as determined by the Administrator in
its sole discretion; provided, however, that, in the case of a Tandem SAR, the
total number of shares which may be received upon exercise of a Stock
Appreciation Right for Stock shall not exceed the total number of shares subject
to the related Option or portion thereof, and the total amount of cash which may
be received upon exercise of a Stock Appreciation Right for cash shall not
exceed the Fair Market Value on the date of exercise of the total number of
shares subject to the related Option or portion thereof.

(c) Terms and Conditions.

(1) Each Option and Stock Appreciation Right granted under the Plan shall be
exercisable on such date or dates, during such period, for such number of shares
and subject to such further conditions, including but not limited to the
attainment of Performance Goals, as shall be determined by the Administrator in
its sole discretion and set forth in the provisions of the award agreement with
respect to such Option and Stock Appreciation Right; provided, however, that a
Tandem SAR shall not be exercisable prior to or later than the time the related
Option could be exercised; and provided, further, that in any event no Option or
Stock Appreciation Right shall be exercised beyond ten (10) years from the date
of grant.

 

5



--------------------------------------------------------------------------------

(2) The Administrator may impose such conditions as it may deem appropriate upon
the exercise of an Option or a Stock Appreciation Right, including, without
limitation, a condition that the Option or Stock Appreciation Right may be
exercised only in accordance with rules and regulations adopted by the
Administrator from time to time and consistent with the Plan.

(3) With respect to Options issued with Tandem SARs, the right of a Participant
to exercise the Tandem SAR shall be cancelled if and to the extent the related
Option is exercised, and the right of a Participant to exercise an Option shall
be cancelled if and to the extent that shares covered by such Option are used to
calculate shares or cash received upon exercise of the Tandem SAR.

(4) If any fractional share of Stock would otherwise be issued to a Participant
upon the exercise of an Option or Stock Appreciation Right, the Participant
shall be paid a cash amount equal to the same fraction of the Fair Market Value
of the Stock on the date of exercise.

(d) Award Agreement. Each Option and Stock Appreciation Right shall be evidenced
by an award agreement in such form and containing such provisions not
inconsistent with the provisions of the Plan as the Administrator from time to
time shall approve.

(e) Payment for Option Shares.

(1) Payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made in such manner as is provided in the applicable award
agreement.

(2) Any payment for shares of Stock purchased upon exercise of an Option granted
hereunder shall be made in cash. Notwithstanding the foregoing, if permitted by
the Award Agreement or otherwise permitted by the Administrator, the payment may
be made by delivery of shares of Stock beneficially owned by the Participant, or
attestation by the Participant to the ownership of a sufficient number of shares
of Stock, or by a combination of cash and Stock, at the election of the
Participant; provided, however, that any shares of Stock so delivered or
attested shall have been beneficially owned by the Participant for a period of
not less than six (6) months prior to the date of exercise. Any such shares of
Stock so delivered or attested shall be valued at their Fair Market Value on the
date of such exercise. The Administrator shall determine whether and if so the
extent to which actual delivery of share certificates to the Company shall be
required. The Administrator also may authorize payment in accordance with a
cashless exercise program under which, if so instructed by the Participant,
Stock may be issued directly to the Participant’s broker upon receipt of the
Option purchase price in cash directly to the broker.

(3) To the extent that the payment of the exercise price for the Stock purchased
pursuant to the exercise of an Option is made with shares of Stock as provided
in this Section 4(e)(2), then, at the discretion of the Administrator, the
Participant may be granted a replacement Option under the Plan to purchase a
number of shares of Stock equal to the number of shares tendered or attested to
as permitted in Section 4(e)(2) hereof, with an exercise price per share equal
to the Fair Market Value of a share of Stock on the date of grant of such
replacement Option and with a term extending to the expiration date of the
original Option.

Section 5. STOCK AND OTHER STOCK-BASED AND COMBINATION AWARDS

(a) Grants of Other Stock-Based Awards. The Administrator, at any time and from
time to time while the Plan is in effect, may grant Other Stock-Based Awards to
such Employees or non-employees as it may select. Such Plan Awards pursuant to
which Stock is or may in the future be acquired, or Plan Awards valued or
determined in whole or part by reference to or otherwise based on Stock, may
include, but are not limited to, awards of restricted Stock or Plan Awards
denominated in the form of “stock units”, grants of so-called “phantom stock”
and options containing terms or provisions differing in whole or in part from
Options granted pursuant to Section 4. Other Stock-Based Awards may be granted
either alone, in addition to, in tandem with or as an alternative to any other
kind of Plan Award, grant or benefit granted under the Plan or under any other
employee plan of the Company or Subsidiary, including a plan of any acquired
entity. Each Other Stock-Based Award shall be evidenced by an award agreement in
such form as the Administrator may determine.

 

6



--------------------------------------------------------------------------------

(b) Terms and Conditions. Subject to the provisions of the Plan, and subject to
compliance with the applicable requirements of section 409A of the Code, the
Administrator shall have the authority to determine the time or times at which
Other Stock-Based Awards shall be made, the number of shares of Stock or stock
units and the like to be granted or covered pursuant to such Plan Awards
(subject to the provisions of Section 3) and all other terms and conditions of
such Plan Awards, including, but not limited to, whether such Plan Awards shall
be subject to the attainment of Performance Goals, and whether such Plan Awards
shall be payable or paid in cash, Stock or otherwise. The Administrator may, in
its discretion, condition the vesting of any Other Stock-Based Award granted
under the Plan on satisfaction of (i) any minimum period of continued employment
with the Company by the Employee the Administrator determines to be appropriate
(“service vesting”), (ii) satisfaction of any of one or more Performance Goals
the Administrator determines to be appropriate (“performance vesting”), or
(iii) any combination of service vesting and performance vesting requirements
the Administrator determines appropriate.

(c) Consideration for Other Stock-Based Awards. In the discretion of the
Administrator, any Other Stock-Based Award may be granted as a Stock bonus for
no consideration other than services rendered.

(d) Performance Based Awards. The Administrator may, in its discretion,
designate any Other Stock-Based Award to be granted to a Participant as a
Performance-Based Award intended to qualify as “performance-based” compensation
for purposes of Section 162(m) of the Code. Any such Other Stock-Based Award
granted to a Participant under this Plan designated as a Performance-Based Award
shall become vested or issuable to the Participant only upon the achievement of
such Performance Goals as the Compensation Committee of the Board of Directors
may specify in accordance with the following provisions:

(1) Each such Performance-Based Award shall specify the number of shares to
which it pertains.

(2) The performance period with respect to each such Performance-Based Award
shall be determined by the Compensation Committee on the date of grant.

(3) For each Participant’s award, the Compensation Committee shall specify the
Performance Goals that are to be achieved. These Performance Goals shall be
selected by the Compensation Committee within the first ninety (90) days of the
performance period.

(4) Each Participant’s Performance-Based Award shall specify that the amount
payable with respect thereto may not exceed a maximum specified by the
Compensation Committee on the date of grant, or that the number of shares of
Stock issued with respect thereto may not exceed the maximum specified by the
Compensation Committee on the date of grant.

(5) Each award shall specify the time and manner of payment of Performance-Based
Awards that have been earned. No payment shall be made with respect to a
Participant’s Performance-Based Award until (i) the end of the Performance
Period and (ii) the Compensation Committee has certified in writing that the
Performance Goals with respect to such Performance-Based Award have been met.

(6) Any Performance-Based Award may specify that any such amount may be paid by
the Corporation in the form of shares of Stock, or, in the Compensation
Committee’s discretion, in cash, or any combination thereof, and may either
grant to the Participant or reserve to the Compensation Committee the right to
elect among those alternatives; provided, however, that no form of consideration
or manner of payment that would cause Rule 16b-3 to cease to apply to this Plan
shall be permitted.

(7) Any such shares or cash shall be delivered to the Participant no later than
two and one-half (21/2) months after the date on which the Compensation
Committee has confirmed that the Performance Goals for the Performance-Based
Award were satisfied during the performance period.

Section 6. AWARDS TO PARTICIPANTS OUTSIDE OF THE UNITED STATES

In order to facilitate the granting of Plan Awards to Participants who are
foreign nationals or who reside or work outside of the United States of America,
the Administrator may provide for such special terms and conditions,

 

7



--------------------------------------------------------------------------------

including without limitation substitutes for Plan Awards, as the Administrator
may consider necessary or appropriate to accommodate differences in local law,
tax policy or custom. Such substitutes for Plan Awards may include a requirement
that the Participant receive cash, in such amount as the Administrator may
determine in its sole discretion, in lieu of any Plan Award or share of Stock
that would otherwise have been granted to or delivered to such Participant under
the Plan. The Administrator may approve any supplements to, or amendments,
restatements or alternative versions of the Plan as it may consider necessary or
appropriate for purposes of this Section 6 without thereby affecting the terms
of the Plan as in effect for any other purpose, and the Secretary or other
appropriate officer of the Company may certify any such documents as having been
approved and adopted pursuant to properly delegated authority; provided,
however, that no such supplements, amendments, restatements or alternative
versions shall include any provision that is inconsistent with the terms of the
Plan as then in effect. Participants subject to the laws of a foreign
jurisdiction may request copies of, or the right to view, any materials that are
required to be provided by the Company pursuant to the laws of such
jurisdiction.

Section 7. PAYMENT OF PLAN AWARDS AND CONDITIONS THEREON

(a) Issuance of Shares. Certificates for shares of Stock issuable pursuant to a
Plan Award shall be issued to and registered in the name of the Participant who
received such Award. The Administrator may require that such certificates bear
such restrictive legend as the Administrator may specify and be held by the
Company in escrow or otherwise pursuant to any form of agreement or instrument
that the Administrator may specify. If the Administrator has determined that
deferred dividend equivalents shall be payable to a Participant with respect to
any Plan Award pursuant to Section 5(d), then concurrently with the issuance of
such certificates, the Company shall deliver to such Participant a cash payment
or additional shares of Stock in settlement of such dividend equivalents.

(b) Substitution of Shares. Notwithstanding the provisions of this
subsection (b) or any other provision of the Plan, but subject to compliance
with the applicable requirements of section 409A of the Code, the Administrator
may specify that a Participant’s Plan Award shall not be represented by
certificates for shares of Stock but shall be represented by rights
approximately equivalent (as determined by the Administrator) to the rights that
such Participant would have received if certificates for shares of Stock had
been issued in the name of such Participant in accordance with subsection
(a) (such rights being called “Stock Equivalents”). Subject to the provisions of
Section 10 and the other terms and provisions of the Plan, if the Administrator
shall so determine, each Participant who holds Stock Equivalents shall be
entitled to receive the same amount of cash that such Participant would have
received as dividends if certificates for shares of Stock had been issued in the
name of such Participant pursuant to subsection (a) covering the number of
shares equal to the number of shares to which such Stock Equivalents relate.

(c) Effect of Competitive Activity. Anything contained in the Plan to the
contrary notwithstanding, if the employment of any Participant shall terminate,
for any reason other than death, while any Plan Award granted to such
Participant is outstanding hereunder, and such Participant has not yet received
the Stock covered by such Plan Award or otherwise received the full benefit of
such Plan Award, such Participant, if otherwise entitled thereto, shall receive
such Stock or benefit only if, during the entire period from the date of such
Participant’s termination to the date of such receipt, such Participant shall
have (1) made himself or herself available, upon request, at reasonable times
and upon a reasonable basis, to consult with, supply information to and
otherwise cooperate with the Company or any Subsidiary with respect to any
matter that shall have been handled by him or her or under his or her
supervision while he or she was in the employ of the Company or of any
Subsidiary, and (2) refrained from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any Subsidiary. In
the event of a Participant’s failure to comply with any condition set forth in
this subsection (c), such Participant’s rights under any Plan Award shall be
forfeited and cancelled forthwith; provided, however, that the failure to comply
with such condition may at any time (whether before, at the time of or
subsequent to termination of employment) be waived by the Administrator upon its
determination that in its sole judgment there shall not have been and will not
be any such substantial adverse effect.

(d) Effect of Adverse Conduct. Anything contained in the Plan to the contrary
notwithstanding, all rights of a Participant under any Plan Award shall cease on
and as of the date on which it has been determined by the Administrator that
such Participant at any time (whether before or subsequent to termination of
such Participant’s employment) acted in a manner Adverse to the best interests
of the Company, any Subsidiary or Affiliate thereof.

 

8



--------------------------------------------------------------------------------

(e) Tax and Other Withholding. Prior to any distribution of cash, Stock or any
other benefit available under a Plan Award (including payments under
Section 5(d) and Section 7(b)) to any Participant, appropriate arrangements
(consistent with the Plan and any rules adopted hereunder) shall be made for the
payment of any taxes and other amounts required to be withheld by federal, state
or local law. The Company shall have the right to withhold from any Plan Award
granted, any payment due under a Plan Award, or any other payment otherwise due
by the Company to the Participant, the amount of all federal, state or local
taxes due in respect of a Plan Award or any payment under a Plan Award, and to
take any other action the Administrator deems necessary or appropriate to
satisfy any tax obligation incident to a Plan Award.

(f) Substitution. The Administrator, in its sole discretion, but subject to
compliance with the applicable requirements of section 409A of the Code, may
substitute a Plan Award for another Plan Award or Plan Awards of the same or
different type.

Section 8. NON-TRANSFERABILITY OF PLAN AWARDS

(a) Restrictions on Transfer of Awards. Plan Awards shall not be assignable or
transferable by the Participant other than by will or by the laws of descent and
distribution except that the Participant may, with the consent of the
Administrator, transfer without consideration Plan Awards that do not constitute
Incentive Stock Options to the Participant’s spouse, children or grandchildren
(or to one or more trusts for the benefit of any such family members or to one
or more partnerships in which any such family members are the only partners).

(b) Attachment and Levy. No Plan Award shall be subject, in whole or in part, to
attachment, execution or levy of any kind, and any purported transfer in
violation hereof shall be null and void. Without limiting the generality of the
foregoing, no domestic relations order purporting to authorize a transfer of a
Plan Award, or to grant to any person other than the Participant the authority
to exercise or otherwise act with respect to a Plan Award, shall be recognized
as valid.

Section 9. DESIGNATION OF BENEFICIARIES

Anything contained in the Plan to the contrary notwithstanding, a Participant
may file with the Company a written designation of a beneficiary or
beneficiaries under the Plan, subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries and such other limitations
as the Administrator from time to time may prescribe. A Participant may from
time to time revoke or change any such designation of beneficiary. Any
designation of a beneficiary under the Plan shall be controlling over any other
disposition, testamentary or otherwise; provided, however, that if the
Administrator shall be in doubt as to the entitlement of any such beneficiary to
receive any Option, Stock Appreciation Right or Other Stock-Based Award, or if
applicable law requires the Company to do so, the Administrator may recognize
only the legal representative of such Participant, in which case the Company and
the Administrator shall not be under any further liability to anyone. In the
event of the death of any Participant, the term “Participant” as used in the
Plan shall thereafter be deemed to refer to the beneficiary designated pursuant
to this Section 9 or, if no such designation is in effect, the executor or
administrator of the estate of such Participant, unless the context otherwise
requires.

Section 10. MERGER, CONSOLIDATION, STOCK DIVIDENDS, ETC.

(a) Adjustments. In the event of any merger, consolidation, reorganization,
stock split, stock dividend or other event affecting Stock, an appropriate
adjustment shall be made in the total number of shares available for Plan Awards
and in all other provisions of the Plan that include a reference to a number of
shares, and in the numbers of shares covered by, and other terms and provisions
(including but not limited to the grant or exercise price of any Plan Award) of
outstanding Plan Awards.

(b) Administrator Determinations. The foregoing adjustments and the manner of
application of the foregoing provisions shall be determined by the Administrator
in its sole discretion. Any adjustment, substitution or change pursuant to this
Section 10 made with respect to a Stock Option intended to be an Incentive Stock
Option shall be made only the extent consistent with such intent, unless the
Administrator determines otherwise. The Administrator shall not make any
adjustment, substitution or change pursuant to this Section 10 that would cause
any award under

 

9



--------------------------------------------------------------------------------

the Plan that is otherwise exempt from section 409A of the Code to become
subject to section 409A of the Code, or that would cause an award under the Plan
that is subject to section 409A of the Code to fail to satisfy any requirement
under section 409A of the Code. Any such adjustment may provide for the
elimination of any fractional share which might otherwise become subject to a
Plan Award.

Section 11. ACCELERATION OF PAYMENT OR MODIFICATION OF PLAN AWARDS

(a) Acceleration and Modification. The Administrator, in the event of the death
of a Participant or in any other circumstance, may accelerate distribution of
any Plan Award in its entirety or in a reduced amount, in cash or in Stock, or
modify any Plan Award, in each case on such basis and in such manner as the
Administrator may determine in its sole discretion, but subject to compliance
with the applicable requirements of section 409A of the Code, and for
Performance-Based Awards, subject to the requirements of Section 5(e)(5) above
that no payment shall be made with respect to a Performance-Based Award until
(i) the end of the Performance Period and (ii) the Compensation Committee has
certified in writing that the Performance Goals with respect to such
Performance-Based Award have been met.

(b) Change in Control. Notwithstanding any other provision of the Plan, but
subject to compliance with the applicable requirements of section 409A of the
Code, unless the Administrator determines otherwise at the time of grant, upon
the occurrence of a Change in Control, (1) any Plan Awards outstanding as of the
date of such Change in Control, and that are not then vested, shall become fully
vested, and (2) any restrictions or other conditions applicable to any
outstanding Awards shall lapse, and such Plan Awards shall become free of all
restrictions and conditions. Notwithstanding the foregoing, if a successor
corporation or other entity as contemplated in clause (i) or (ii) of
Section 1(b)(5) hereof agrees to assume the outstanding Plan Awards or to
substitute substantially equivalent awards, then the outstanding Plan Awards
issued hereunder shall not be immediately exercisable, but shall remain
exercisable in accordance with the terms of the Plan and the applicable award
agreements.

Section 12. RIGHTS AS A STOCKHOLDER

A Participant shall not have any rights as a stockholder with respect to any
share covered by any Plan Award until such Participant shall have become the
holder of record of such share.

Section 13. TERM, AMENDMENT, MODIFICATION AND TERMINATION OF THE PLAN AND
AGREEMENTS

(a) Term. Unless terminated earlier pursuant to subsection (b), the Plan shall
terminate on the tenth (10th) anniversary of the effective date of the Plan.

(b) Amendment, Modification and Termination of Plan. The Board may, at any time,
amend or modify the Plan or any outstanding Plan Award, including without
limitation, to authorize the Administrator to make Plan Awards payable in other
securities or other forms of property of a kind to be determined by the
Administrator, and such other amendments as may be necessary or desirable to
implement such Plan Awards, and may terminate the Plan or any provision thereof.
Notwithstanding the preceding sentence, the Board shall not have the authority,
unless shareholder approval is obtained, to reprice any Plan Award currently
outstanding, either directly, by lowering the purchase price for a previously
granted Option or Stock Appreciation Right award, or indirectly, by canceling
outstanding Options or Stock Appreciation Rights and subsequently replacing or
regranting such Options or Stock Appreciation Rights with a lower purchase
price.

(c) Limitation. Subject to the provisions of subsection (e), no amendment to or
termination of the Plan or any provision hereof, and no amendment or
cancellation of any outstanding Plan Award, by the Board, the Administrator or
the stockholders of the Company, shall, without the written consent of the
affected Participant, adversely affect any outstanding Plan Award.

(d) Survival. The Administrator’s authority to act with respect to any
outstanding Plan Award and the Board’s authority to amend the Plan shall survive
termination of the Plan.

(e) Amendment for Changes in Law; Amendment to Avoid Section 409A
Violations. Notwithstanding the foregoing provisions, the Board and
Administrator shall have the authority to amend outstanding Plan Awards and the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant Plan Awards that qualify for beneficial
treatment under such rules, without stockholder approval (unless otherwise
required by law or the applicable rules of any securities exchange on which the
Stock is then traded) and without Participant consent. Further, and without
limiting the generality of the foregoing, the Board and the Administrator shall
have the right to amend the Plan and any outstanding Plan Awards or adopt other
policies and procedures applicable to the Plan and Plan Awards (including
amendments, policies and procedures with retroactive effect) without Participant
consent as may be necessary or appropriate to comply with the requirements of
section 409A of the Code or an exemption thereto, even if the amendment reduces,
restricts or eliminates rights granted under the Plan or the Plan Award prior to
the amendment.

 

10



--------------------------------------------------------------------------------

Section 14. INDEMNIFICATION AND EXCULPATION

(a) Indemnification. Each person who is or shall have been a member of the Board
and the Administrator shall be indemnified and held harmless by the Company
against and from any and all loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
or become a party or in which such person may be or become involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with the Company’s
written approval) or paid by such person in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of such person’s lack of good faith; subject, however, to the
condition that, upon the institution of any claim, action, suit or proceeding
against such person, such person shall in writing give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
person may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such person harmless.

(b) Exculpation. Each member of the Board and the Administrator, and each
officer and employee of the Company, shall be fully justified in relying or
acting in good faith upon any information furnished in connection with the
administration of the Plan by any appropriate person or persons other than such
person. In no event shall any person who is or shall have been a member of the
Board, or the Administrator, or an officer or employee of the Company, be held
liable for any determination made or other action taken or any omission to act
in reliance upon any such information, or for any action (including the
furnishing of information) taken or any failure to act, if in good faith.

Section 15. EXPENSES OF PLAN

The entire expense of offering and administering the Plan shall be borne by the
Company and its participating Subsidiaries; provided, that the costs and
expenses associated with the redemption or exercise of any Plan Award, including
but not limited to commissions charged by any agent of the Company, may be
charged to the Participants.

Section 16. FINALITY OF DETERMINATIONS

Each determination, interpretation, or other action made or taken pursuant to
the provisions of the Plan by the Board or the Administrator shall be final and
shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its Subsidiaries, the
stockholders, the Administrator, the directors, officers, and employees of the
Company and its Subsidiaries, the Participants, and their respective successors
in interest.

Section 17. NO RIGHTS TO CONTINUED EMPLOYMENT OR TO PLAN AWARD

(a) No Right to Employment. Nothing contained in this Plan, or in any booklet or
document describing or referring to the Plan, shall be deemed to confer on any
Participant the right to continue as an employee of the Company or any
Subsidiary, whether for the duration of any performance period, restriction
period, or vesting period under a Plan Award, or otherwise, or affect the right
of the Company or Subsidiary to terminate the employment of any Participant for
any reason.

(b) No Right to Award. No Employee or other person shall have any claim or right
to be granted a Plan Award under the Plan. Receipt of an Award under the Plan
shall not give a Participant or any other person any right to receive any other
Plan Award under the Plan. A Participant shall have no rights in any Plan Award,
except as set forth herein and in the applicable award agreement.

 

11



--------------------------------------------------------------------------------

Section 18. GOVERNING LAW AND CONSTRUCTION

The Plan and all actions taken hereunder shall be governed by, and the Plan
shall be construed in accordance with, the laws of the State of Florida without
regard to principles of conflict of laws. Titles and headings to Sections are
for purposes of reference only, and shall in no way limit, define or otherwise
affect the meaning or interpretation of the Plan.

Section 19. SECURITIES AND STOCK EXCHANGE REQUIREMENTS

(a) Restrictions on Resale. Notwithstanding any other provision of the Plan, no
person who acquires Stock pursuant to the Plan may, during any period of time
that such person is an affiliate of the Company (within the meaning of the rules
and regulations of the Securities Exchange Commission), sell or otherwise
transfer such Stock, unless such offer and sale or transfer is made (1) pursuant
to an effective registration statement under the Securities Act of 1933
(“1933 Act”), which is current and includes the Stock to be sold, or
(2) pursuant to an appropriate exemption from the registration requirements of
the 1933 Act, such as that set forth in Rule 144 promulgated pursuant thereto.

(b) Registration, Listing and Qualification of Shares of Common
Stock. Notwithstanding any other provision of the Plan, if at any time the
Administrator shall determine that the registration, listing or qualification of
the Stock covered by a Plan Award upon any securities exchange or under any
foreign, federal, state or local law or practice, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, the granting of such Plan Award or the purchase or
receipt of Stock in connection therewith, no Stock may be purchased, delivered
or received pursuant to such Plan Award unless and until such registration,
listing, qualification, consent or approval shall have been effected or obtained
free of any condition not acceptable to the Administrator. Any person receiving
or purchasing Stock pursuant to a Plan Award shall make such representations and
agreements and furnish such information as the Administrator may request to
assure compliance with the foregoing or any other applicable legal requirements.
The Company shall not be required to issue or deliver any certificate or
certificates for Stock under the Plan prior to the Administrator’s determination
that all related requirements have been fulfilled. The Company shall in no event
be obligated to register any securities pursuant to the 1933 Act or applicable
state or foreign law or to take any other action in order to cause the issuance
and delivery of such certificates to comply with any such law, regulation, or
requirement.

Section 20. SECTION 409A OF THE CODE

(a) Section 409A. It is the intention of the Company that the Options, Stock
Appreciation Rights, and Other Stock-Based Awards (and any combination of the
foregoing) issued under the Plan will be exempt from, or will comply with the
requirements of, section 409A of the Code, and the Plan and the terms and
conditions of all Plan Awards shall be interpreted, construed and administered
consistent with such intent.

(b) No Indemnity. Although the Company intends to administer the Plan and the
Plan Awards in compliance with section 409A of the Code or an exemption thereto,
the Company does not warrant that the terms of any Plan Award or the Company’s
administration thereof will be exempt from, or will comply with the requirements
of, section 409A of the Code. The Company shall not be liable to any Participant
or any other person for any tax, interest, or penalties that the person may
incur as a result of a Plan Award or the Company’s administration thereof not
satisfying any of the requirements of Section 409A of the Code.

 

12